DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “exhaust placement mechanism structured to mix exhaust from the engine with fuel and air within the plurality of combustion cylinders” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“exhaust placement mechanism” – EGR valve – paragraph [0012] of the subject specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hepburn et al. (U.S. Patent Application Publication No. US 2011/0146267 A1).

    PNG
    media_image1.png
    548
    892
    media_image1.png
    Greyscale

Regarding claim 1, Hepburn discloses a method of operating an engine system comprising combusting a fuel and air compressed to an autoignition threshold in a plurality of combustion cylinders (30) in an engine (10) in the engine system (Figures 1 and 2; paragraphs [0022] and [0034] – [0041]); limiting NOx production in situ during the combustion of the fuel and air (paragraph [0032]); filtering particulates in raw exhaust from the engine (10) containing an engine-out NOx amount using a particulate filter (72) coupled to the engine (10) (Figures 1 and 2; paragraphs [0024] and [0036]); conveying filtered exhaust containing the engine-out NOx amount from the particulate filter (72) to a selective catalytic reduction (SCR) device (76) (paragraphs [0024] and [0036]); and producing, by the combustion of the fuel and air, heat energy of the filtered exhaust sufficient to warm the SCR device (76) from a starting temperature to an activation temperature (Figures 1 – 3A; paragraphs [0046] and [0049]).
Regarding claim 2, Hepburn further discloses wherein the limiting of NOx production in situ includes mixing exhaust with the fuel and air in the plurality of combustion cylinders (Figures 1 and 2; paragraph [0032]).
Regarding claim 3, Hepburn further discloses wherein the mixing of the exhaust with the fuel and air further includes conveying recirculated exhaust from the engine (10) into the plurality of combustion cylinders (32) (Figures 1 and 2; paragraphs [0026] – [0032]).
Regarding claim 4, Hepburn further discloses wherein the combusting of the fuel and air includes combusting the fuel and air in all of the combustion cylinders (30) in the engine (10) (Figures 1 and 2; paragraphs [0022] and [0034] – [0041]), and further comprising operating the engine system in a startup mode by way of the combustion of the fuel and air in all of the plurality of combustion cylinders in the engine (paragraphs [0020], [0026] – [0032], [0044], [0046] – [0053] and [0066] – the startup mode is the operating mode from engine start until the SCR catalyst reaches its operating temperature).
Regarding claim 10, Hepburn discloses a method of operating an internal combustion engine system comprising combusting fuel and air compressed to an autoignition threshold in a startup mode of an engine (10) in the internal combustion engine system (Figures 1 and 2; paragraphs [0022] and [0034] – [0041]; the startup mode is the operating mode from engine start until the SCR catalyst reaches its activation temperature); conveying exhaust produced by the engine (10) in the startup mode through a non-catalyzed exhaust conduit (48, 148) to a bare particulate filter (72) and a selective catalytic reduction (SCR) device (76) positioned downstream of the bare particulate filter (72) (Figures 1 and 2; paragraphs [0022] and [0024]); limiting NOx output of the internal combustion engine system in the startup mode at least in part by limiting NOx production in situ during the combustion of the fuel and air (paragraph [0032]); combusting fuel and air compressed to an autoignition threshold in a running mode of the engine (paragraphs [0022] and [0034], [0041] and [0066]; the running mode is the operating mode after the SCR catalyst reaches its activation temperature); conveying exhaust produced by the engine (10) in the running mode through the non-catalyzed exhaust conduit (48, 148) to the bare particulate filter (72) and the SCR device (76) (Figures 1 and 2; paragraphs [0064] – [0068]); limiting NOx output of the internal combustion engine system in the running mode at least in part by reducing NOx in the exhaust with the SCR device (76) (paragraphs [0036] and [0068]); determining the SCR device (76) has warmed to an activation temperature by heat energy of the exhaust produced by the engine (10) in the startup mode (paragraph [0049]); and transitioning the internal combustion engine system from the startup mode to the running mode based on the determination that the SCR device (76) has warmed to an activation temperature by the heat energy of the exhaust produced by the engine (10) in the startup mode (paragraph [0066]).
Regarding claim 11, Hepburn further discloses increasing an engine-out exhaust temperature at least in part by recirculating hot exhaust from the engine (10) in the running mode (paragraphs [0032] and [0048]).
Regarding claim 12, Hepburn further discloses passively regenerating the bare particulate filter (72) by way of the increased engine-out exhaust temperature (paragraph [0019] - by raising the temperature of the exhaust, the particulate filter will passively regenerate in the presence of the elevated exhaust temperatures).
Regarding claim 13, Hepburn further discloses wherein the limiting of NOx output in the startup mode includes limiting NOx production of the engine to a greater relative extent, and the limiting of NOx output in the running mode includes limiting NOx production of the engine to a relatively lesser extent (paragraphs [0021] and [0071] – [0074]).

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mardberg Jozsa et al. (U.S. Patent Application Publication No. US 2011/0296833 A1).

    PNG
    media_image2.png
    453
    749
    media_image2.png
    Greyscale

	Regarding claim 1, Mardberg Jozsa discloses a method of operating an engine system comprising combusting a fuel and air compressed to an autoignition threshold in a plurality of combustion cylinders (11) in an engine (10) in the engine system (Figures 1; paragraphs [0043] – [0046]); limiting NOx production in situ during the combustion of the fuel and air (paragraphs [0018] and [0048] – [0050]); filtering particulates in raw exhaust from the engine (10) containing an engine-out NOx amount using a particulate filter (44) coupled to the engine (10) (Figure 1; paragraph [0055]); conveying filtered exhaust containing the engine-out NOx amount from the particulate filter (44) to a selective catalytic reduction (SCR) device (46) (Figure 1; paragraphs [0043] – [0046] and [0055]); and producing, by the combustion of the fuel and air, heat energy of the filtered exhaust sufficient to warm the SCR device (46) from a starting temperature to an activation temperature (paragraphs [0055] - [0065]).
Regarding claim 2, Mardberg Jozsa further discloses wherein the limiting of NOx production in situ includes mixing exhaust with the fuel and air in the plurality of combustion cylinders (paragraphs [0018] and [0048] – [0050]).
Regarding claim 3, Mardberg Jozsa further discloses wherein the mixing of the exhaust with the fuel and air further includes conveying recirculated exhaust from the engine (10) into the plurality of combustion cylinders (11) (paragraphs [0018] and [0048] – [0050]).
Regarding claim 4, Mardberg Jozsa further discloses wherein the combusting of the fuel and air includes combusting the fuel and air in all of the combustion cylinders (11) in the engine (10) (Figure 1; paragraphs [0043] – [0046]), and further comprising operating the engine system in a startup mode by way of the combustion of the fuel and air in all of the plurality of combustion cylinders (11) in the engine (10) (paragraphs [0018] and [0043] – [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hepburn.
Regarding claims 5 and 15, Hepburn further discloses wherein the producing of the heat energy further includes producing, by the combustion of the fuel and air, heat energy sufficient to warm the SCR device (76) to an activation temperature greater than 200 degrees C (paragraphs [0049] and [0064] – [0068]). Hepburn discloses that when the SCR device is below its activation temperature, heat energy is produced in the cylinders to warm the SCR device to its activation temperature. Further, it is well known that the activation temperature of an SCR device is greater than 200 degrees C).
Hepburn discloses the claimed invention except for wherein the SCR device is warmed to its activation temperature in 200 seconds or less. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to heat the aftertreatment device an activation temperature greater than 200 degrees C in 200 seconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mardberg Jozsa.
Regarding claim 5, Mardberg Jozsa further discloses wherein the producing of the heat energy further includes producing, by the combustion of the fuel and air, heat energy sufficient to warm the SCR device (46) to an activation temperature greater than 200 degrees C (paragraphs [0055] - [0065]).  Mardberg Jozsa discloses that when the SCR device is below its activation temperature, heat energy is produced in the cylinders to warm the SCR device to its activation temperature. Further, it is well known that the activation temperature of an SCR device is greater than 200 degrees C).
Mardberg Jozsa discloses the claimed invention except for wherein the SCR device is warmed to its activation temperature in 200 seconds or less. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to heat the aftertreatment device an activation temperature greater than 200 degrees C in 200 seconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 6 - 9, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hepburn in view of Rodman et al. (U.S. Patent No. 9,879,581 B2).
Regarding claim 6, Hepburn further discloses transitioning the engine system to a running mode based on warming the SCR device (76) to the activation temperature (paragraph [0066]), and injecting reductant into the exhaust (paragraphs [0025] and [0070]).
Hepburn fails to disclose injecting the reductant into raw exhaust from the engine at a location upstream of the particulate filter in the running mode.
Rodman is directed to an exhaust aftertreatment system.  Rodman specifically discloses injecting the reductant into raw exhaust from the engine at a location upstream of the particulate filter (210) in the running mode (column 3, lines 25 – 49).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hepburn to inject the reductant into raw exhaust from the engine at a location upstream of the particulate filter in the running mode as taught by Rodman, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Rodman, it is well known to inject the reductant into raw exhaust from the engine at a location upstream of the particulate filter in the running mode.  Further, as noted above, Hepburn discloses injecting reductant into the exhaust upstream of the SCR.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hepburn to inject the reductant into raw exhaust from the engine at a location upstream of the particulate filter in the running mode as taught by Rodman, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the results of such a modification would have been predictable, namely, providing reductant necessary for reduction of NOx at the SCR device.
Regarding claim 7, Hepburn further discloses passively regenerating the particulate filter (72) in the running mode (paragraph [0019] - by raising the temperature of the exhaust, the particulate filter will passively regenerate in the presence of the elevated exhaust temperatures).
Regarding claim 8, Hepburn further discloses wherein the limiting of NOx output in situ includes limiting NOx production of the engine (10) to a greater relative extent in the startup mode, and further comprising limiting NOx output of the engine (10) to a relatively lesser extent in the running mode (paragraphs [0021] and [0071] – [0074]).
Regarding claim 9, Hepburn further discloses increasing an engine-out temperature to initiate the passive regeneration at least in part by recirculating hot exhaust from the engine (10) to the plurality of combustion cylinders (30) (paragraphs [0026] – [0029] and [0032]).
Regarding claim 14, Hepburn further discloses injecting a reductant into the exhaust produced by the engine (paragraphs [0025] and [0070]).
Hepburn fails to disclose injecting the reductant at a location upstream of the bare particulate filter in the running mode.
Rodman is directed to an exhaust aftertreatment system.  Rodman specifically discloses injecting the reductant into raw exhaust from the engine at a location upstream of the particulate filter (210) in the running mode (column 3, lines 25 – 49).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hepburn to inject the reductant at a location upstream of the bare particulate filter in the running mode as taught by Rodman, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Rodman, it is well known to inject the reductant into raw exhaust from the engine at a location upstream of the particulate filter in the running mode.  Further, as noted above, Hepburn discloses injecting reductant into the exhaust upstream of the SCR.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hepburn to inject the reductant at a location upstream of the bare particulate filter in the running mode as taught by Rodman, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the results of such a modification would have been predictable, namely, providing reductant necessary for reduction of NOx at the SCR device.
Regarding claim 16, Hepburn discloses a compression ignition internal combustion engine system comprising an engine housing including a cylinder block having a plurality of combustion cylinders (30) formed therein (Figures 1 and 2; paragraph [0022]), an intake manifold (44, 146) (Figures 1 and 2; paragraphs [0022] and [0035]), and an exhaust manifold (48, 148) (Figures 1 and 2; paragraphs [0022] and [0035]); an exhaust system including an upstream exhaust conduit (the portion of passage 45 between the exhaust manifold 48 and particulate filter 72) (Figures 1 and 2; paragraph [0022]), a downstream exhaust conduit (Figures 1 and 2; paragraph [0022] – the portion of passage 45 downstream of, and including, particulate filter 72), and an exhaust placement mechanism (29) structured to mix exhaust from the engine (10) with fuel and air within the plurality of combustion cylinders (30) (Figures 1 and 2; paragraph [0030]); the upstream exhaust conduit having a raw exhaust inlet arranged to receive raw exhaust from the exhaust manifold (48, 148) (Figures 1 and 2; where passage 45 joins with exhaust manifold 48, 148), a raw exhaust outlet (Figures 1 and 2; where passage 45 adjoins particulate filter 72), and a diesel exhaust fluid (DEF) inlet (80) (Figures 1 and 20; paragraph [0036]); and the downstream exhaust conduit including a bare particulate filter (72) having a filter inlet close-coupled to the raw exhaust outlet (Figures 1 and 2; paragraph [0024]), a filter outlet (Figures 1 and 2), and a selective catalytic reduction (SCR) device (76) having an SCR inlet close-coupled to the filter outlet, and an SCR outlet (Figures 1 and 2; paragraph [0024]).
Hepburn discloses the claimed invention except for the DEF inlet positioned fluidly between the raw exhaust inlet and the raw exhaust outlet.
Rodman is directed to an exhaust aftertreatment system.  Rodman specifically discloses the DEF inlet (where reductant is injected into the exhaust via injector 214) upstream of the particulate filter (210) (column 3, lines 25 – 49).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hepburn such that the DEF inlet is positioned fluidly between the raw exhaust inlet and the raw exhaust outlet as taught by Rodman, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Rodman, it is well known for a reductant inlet to be at a location upstream of the particulate filter.  Further, as noted above, Hepburn discloses an upstream exhaust conduit having a raw exhaust inlet and a raw exhaust outlet upstream of the particulate filter, and injecting reductant into the exhaust downstream of the particulate filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hepburn to inject the reductant at a location upstream of the particulate filter in as taught by Rodman, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the results of such a modification would have been predictable, namely, providing reductant necessary for reduction of NOx at the SCR device.  By modifying Hepburn in view of Rodman as noted above, such a modification would result in the DEF inlet positioned fluidly between the raw exhaust inlet and the raw exhaust outlet.
Regarding claim 19, Rodman further discloses wherein the bare particulate filter (210) and the SCR device (212) are contained in a common housing (Figure 3; column 3, lines 41 – 44).
Regarding claim 20, Hepburn further discloses wherein the exhaust placement mechanism includes an exhaust gas recirculation (EGR) valve (29) (Figures 1 and 2; paragraph [0030]).


Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mardberg Jozsa in view of Rodman.
Regarding claim 16, Mardberg Jozsa discloses a compression ignition internal combustion engine system comprising an engine (10) including a cylinder block having a plurality of combustion cylinders (11) formed therein, an intake manifold (12), and an exhaust manifold (14) (Figure 1; paragraphs [0043] – [0046); an exhaust system including an upstream exhaust conduit (the portion of exhaust pipe 42 between the exhaust manifold 14 and where reference number 42 appears in Figure 1), a downstream exhaust conduit (the portion of exhaust pipe 42 between where reference number 42 appears in Figure 1 and the end of exhaust pipe 42 shown in Fig 1), and an exhaust placement mechanism (EGR valve) structured to mix exhaust from the engine with fuel and air within the plurality of combustion cylinders (Figure 1; paragraphs [0046], [0048] and [0052]); the upstream exhaust conduit (the portion of exhaust pipe 42 between the exhaust manifold 14 and where reference number 42 appears in Figure 1) having a raw exhaust inlet arranged to receive raw exhaust from the exhaust manifold (14), and a raw exhaust outlet (the end of the upstream exhaust conduit) (Figure 1); and the downstream exhaust conduit (the portion of exhaust pipe 42 between where reference number 42 appears in Figure 1 and the end of exhaust pipe 42 shown in Fig 1) including a bare particulate filter (44) having a filter inlet close-coupled to the raw exhaust outlet, a filter outlet, and a selective catalytic reduction (SCR) device (46) having an SCR inlet close-coupled to the filter outlet, and an SCR outlet (Figure 1; paragraph [0055]).
Mardberg Jozsa discloses the claimed invention except for a diesel exhaust fluid (DEF) inlet positioned fluidly between the raw exhaust inlet and the raw exhaust outlet.
Rodman is directed to an exhaust aftertreatment system.  Rodman specifically discloses a diesel exhaust fluid (DEF) inlet at a location upstream of the bare particulate filter (210) (column 3, lines 25 – 49).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mardberg Jozsa to include a diesel exhaust fluid (DEF) inlet positioned fluidly between the raw exhaust inlet and the raw exhaust outlet as taught by Rodman, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Rodman, it is well known to include a diesel exhaust fluid (DEF) inlet at a location upstream of the bare particulate filter.  Further, as noted above, Mardberg Jozsa further discloses that the SCR catalyst is a urea based SCR catalyst, and thus, a reductant (urea) must be provided to the SCR catalyst, but is silent as to how the reductant is introduced to the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mardberg Jozsa to include a diesel exhaust fluid (DEF) inlet positioned fluidly between the raw exhaust inlet and the raw exhaust outlet as taught by Rodman, as such a modification is merely the inclusion of one known device for introducing the reductant into the exhaust system, and the results of such a modification would have been predictable, namely, providing the reductant necessary for reduction of NOx at the SCR device.  Further, as Rodman specifically discloses a diesel exhaust fluid (DEF) inlet at a location upstream of the bare particulate filter, there are a limited number of places where the DEF inlet could be located; namely 2, at the end of the upstream exhaust conduit, or at the beginning of the downstream exhaust conduit.  Locating the DEF inlet in either of those 2 places would have the exact same effect, namely, providing DEF to the SCR device, and there would be no advantage to locating the DEF inlet in one of the locations over the other location.  Accordingly, it would have been obvious for the DEF inlet of Rodman to be positioned fluidly between the raw exhaust inlet and the raw exhaust outlet (at the end of the upstream exhaust conduit).
Regarding claim 19, Rodman further discloses wherein the bar particulate filter (210) and the SCR device (212) are contained in a common housing (Figure 3; column 3, lines 41 – 44).
Regarding claim 20, Mardberg Jozsa further discloses wherein the exhaust placement mechanism includes an exhaust gas recirculation (EGR valve) (paragraph [0048]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hepburn in view of Rodman as applied to claim 16 above, and further in view of Norris et al. (US Patent Application Publication No. US 2012/0204542 A1).
Regarding claim 17, Hepburn further discloses wherein the exhaust system further includes a DEF injector (80) coupled with the DEF inlet (Figures 1 and 2; paragraph [0036]).
Hepburn in view of Rodman discloses the claimed invention except for an oxidation catalyst positioned downstream of the SCR device.
Norris is directed to an exhaust aftertreatment system.  Norris specifically discloses an oxidation catalyst (138a, 138b) downstream of an SCR device (122a, 122b) (Figure 3; paragraph [0044]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hepburn to include an oxidation catalyst positioned downstream of the SCR device as taught by Norris, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Norris, it is well known for an exhaust aftertreatment system to include an oxidation catalyst positioned downstream of the SCR device to prevent ammonia from slipping past the SCR device and into the atmosphere.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hepburn to include an oxidation catalyst positioned downstream of the SCR device as taught by Norris, as such a modification would prevent ammonia that slips past the SCR device from being exhausted into the atmosphere.
Regarding claim 18, Hepburn as modified by Norris further discloses wherein a distribution of catalysts within the exhaust system is limited to the SCR device (76 of Hepburn) and the oxidation catalyst (138a or 138b of Norris) (Figures 1 and 2; paragraph [0024] of Hepburn discloses an exhaust system that only includes an SCR device.  Upon modifying Hepburn as noted above to include an oxidation catalyst downstream of the SCR device, the only catalysts of the system are the SCR device and the oxidation catalyst).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mardberg Jozsa in view of Rodman as applied to claim 16 above, and further in view of Norris et al. (US Patent Application Publication No. US 2012/0204542 A1).
Regarding claim 17, Mardberg Jozsa in view of Rodman further discloses wherein the exhaust system further includes a DEF injector (214) coupled with the DEF inlet (Figure 3; column 3, lines 44 – 49),
Mardberg Jozsa in view of Rodman discloses the claimed invention except for an oxidation catalyst positioned downstream of the SCR device.
Norris is directed to an exhaust aftertreatment system.  Norris specifically discloses an oxidation catalyst (138a, 138b) downstream of an SCR device (122a, 122b) (Figure 3; paragraph [0044]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mardberg Jozsa to include an oxidation catalyst positioned downstream of the SCR device as taught by Norris, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Norris, it is well known for an exhaust aftertreatment system to include an oxidation catalyst positioned downstream of the SCR device to prevent ammonia from slipping past the SCR device and into the atmosphere.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mardberg Jozsa to include an oxidation catalyst positioned downstream of the SCR device as taught by Norris, as such a modification would prevent ammonia that slips past the SCR device from being exhausted into the atmosphere.
Regarding claim 18, Mardberg Jozsa as modified by Norris further discloses wherein a distribution of catalysts within the exhaust system is limited to the SCR device (46 of Mardberg Jozsa) and the oxidation catalyst (138a or 138b of Norris) (Figure 1; paragraph [0055] of Mardberg Jozsa discloses an exhaust system that only includes an SCR device.  Upon modifying Mardberg Jozsa as noted above to include an oxidation catalyst downstream of the SCR device, the only catalyst of the system are the SCR device and the oxidation catalyst).


Response to Arguments
Applicant’s arguments filed December 3, 2020, with respect to the 102 and 103 rejections of claims 1 – 15 have been fully considered and are persuasive.  
However, further searching and consideration has resulted in the new rejections presented above.
Regarding the rejection of claim 16 as obvious in view of Mardberg Jozsa and Rodman, the applicant alleges that Mardberg Jozsa fails to disclose a bare particulate filter.  Specifically, the applicant alleges that Mardberg Jozsa discloses at paragraph [0062] that a temperature greater than 300°C is favorable for passive regeneration, which is a temperature range known to be suitable for passive regeneration when catalysts are used, and that Mardberg Jozsa is silent as to whether the filter includes a catalyst.
However, the Office submits that Mardberg Jozsa is not silent as to the particulate filter.  Paragraph [0055] of Mardberg Jozsa discloses that “[t]he unit 44 can be a particulate filter which holds back soot particles and/or an oxidation catalyst for oxidizing unburned carbon”.  Thus, Mardberg Jozsa discloses three embodiments regarding the particulate filter: 1) just a particulate filter which holds back soot particles (which is an uncatalyzed particulate filter), 2) a particulate filter and an oxidation catalyst, or 3) just an oxidation catalyst.  By using “and/or”, Mardberg Jozsa clearly discloses an embodiment which includes just a bare particulate filter.
Further, that Mardberg Jozsa discloses that a temperature greater than 300°C is favorable for passive regeneration, does not mean that the particulate filter is catalyzed.  There are other methods of providing for a temperature greater than 300°C to be favorable for passive regeneration, including introducing certain additives into the fuel or exhaust.
The applicant further alleges that since Mardberg Jozsa discloses at paragraph [0061] that NOx can be used to regenerate the filter, and that engine out NOx is not ordinarily sufficiently rich in NO2 to catalyze filter regeneration, the system must include an oxidation catalyst.  However, as noted above, Mardberg Jozsa does disclose an embodiment which includes both a particulate filter and an oxidation catalyst.  Thus, it would appear that it is this embodiment that paragraph [0061] is referring to, and not the embodiment which includes only the bare particulate filter.

Conclusion
Accordingly, claims 1 – 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746